Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed May 20, 2022.
Information Disclosure Statement
The information disclosure statement filed May 20, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copies of Foreign references or non-patent literature have been provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2011/0304497 by Molyneux.
Regarding claim 1, Molyneux discloses a system for playing a game involving first and second players (abstract; para. 2 – see game activities), the game having a set of rules by which the game is to be played (para. 367-376 – see goal scoring tracking), the system comprising: a. a transmitter worn by the first player (para. 101-106 – see the DPR system worn by the player), said transmitter emitting a first signal at a signal strength which decreases as the signal propagates away from the transmitter (para. 101-106 – see the signal sent by the device worn by the player with the signal strength decreasing according to the tiered signal strengths that are broadcast. Examiner notes that if a continuous decrease in signal strength is desired it should be clearly claimed.); b. a receiver worn by the second player, said receiver configured to read the first signal, the receiver being further configured to measure the signal strength of said first signal (para. 101-106 – see the hardware on the ball and see the measured signal strength, e.g. which signal strength is received.  Examiner notes that Applicant appears to have defined player to include objects, see para. 29 of the specification and claims 5 and 12, and Examiner’s mapping is consistent with this definition, if a natural person is required for each player then such a limitation must be included in the independent claim and the dependent claims should be clarified to be consistent with this recitation.); c. a processor coupled to the receiver (para. 102-103 – see processor; para. 72-77 – see also remote device for processing), the processor configured to create a zone of influence around one of the players by defining a preselected signal strength threshold (fig. 6; para. 92-96, 105 – see the zone of influence that is created for measuring possession, see also the later implemented goal scoring detection at para. 367-376); d. the processor being further configured to recognize a presence event when the signal strength read by the receiver equals or exceeds the preselected signal strength threshold (fig. 6; para. 92-96, 105, 367-376 – see at least the possession and goal detection); e. the processor configured to store the set of rules, the processor being further configured to use the recognition of the presence event in the application of the rules (para. 367-376 – see automatic goal detection via processor through presence near goal tender as a part of scoring computation).
Regarding claim 7 and 14, these claims are rejected as discussed above with regard to claim 1, with the receiver mounted processors of claim 7 being disclosed at para. 102-103 as discussed above.
Regarding the newly amended portions of claim 7 and 14, the language zone demarcating signal strength threshold is met by Molyneux’s possession and goal scoring because “zone demarcating” and “rely on” under the broadest reasonable interpretation of such language because the signals that are used in by Molyneux to distinguish possession and goal scoring in Molyneux. These terms do not amount to a negative limitation with respect to inputs used to determine possession and goal scoring and if the use of the signal to the exclusion to other inputs is desired a clear negative limitation that is supported by the original disclosure should be amended into the claims.
Regarding the newly amended portions of claim 14, a “continuously” decreasing signal strength is met by Molyneux as discussed above with regard to the fall off in signal strength and “a rule regulating presence in a zone of influence” are met by the possession and goal scoring determination.  
Regarding claim 5, Molyneux discloses wherein one of the players is an object and the other player a natural person (see the above ball and player measurement disclosed by Molyneux).
Regarding claim 6, Molyneux discloses a system for playing a game as defined in claim 1 wherein the processor is worn by the second player (para. 102-103 – see processor; para. 72-77 – see also remote device for processing. Examiner notes that presence of a processor at one location does not negate the presence of another processor and such limitations do not act as negative limitations to other processors).
Regarding claim 8, Molyneux discloses a system of playing a game as defined in claim 7 wherein each receiver and transmitter is wirelessly coupled to the processor, the processor being remote to each player (para. 102-103 – see processor; para. 60, 72-77 – see also remote device for processing. Examiner notes that presence of a processor at one location does not negate the presence of another processor and such limitations do not act as negative limitations to other processors).
Regarding claim 12, Molyneux discloses wherein at least two of the players are natural persons (para. 180-181, 200-204 – see player possession determination while detecting players proximity)
Regarding claim 13, Molyneux discloses a system for playing a game as defined in claim 7 wherein the processor comprises a plurality of processors, each player wearing one of said processors (para. 102-103 – see processor; para. 72-77 – see the player mounted processors. Examiner notes that presence of a processor at one location does not negate the presence of another processor and such limitations do not act as negative limitations to other processors).
Regarding claim 20, Molyneux discloses a method of playing a game among a plurality of players wearing the electronic kit defined in claim 14, the method comprising the steps of defining the zone of influence around at least one of the players and applying the set of rules for each presence event (fig. 6; para. 92-96, 105, 367-376 – see at least the possession and goal detection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux and further in view of U.S. Publication 2019/0060736 by Harris.
Regarding claims 2, 9 and 15, Molyneux does not explicitly disclose wherein the transmitter is an omnidirectional transmitter. Harris teaches the use of an omnidirectional transmitter for proximity detection at para. 4.  With regard to that additional limitations of claim 15, Examiner notes that the language “disposed to achieve” is broad and under the broadest reasonable interpretation the omni directional transmitter in Harris is “disposed to achieve” a constant signal strength perimeter. Because the references are from a similar art and concerned with a similar problem, i.e. proximity detection in athletic endeavors, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Molyneux with an omnidirectional antenna because doing so allows for a more comprehensive area of detection regarding the proximity of players and objects on the soccer field. One having ordinary skill in the art would recognize that a directional antenna applied to the proximity detection in Molyneux would leave the measured possession and goal scoring less accurate and subject to missed reading opportunities.  This type of error would be cured by an omnidirectional antenna.
Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux and further in view of U.S. Patent 9,724,570 by Krysiak.
Regarding claims 3, 10 and 16, Molyneux does not explicitly discloses an indicating device worn by one of the players, the indicating device coupled to the processor, the processor configured to activate the indicating device when the strength of the signal received by the receiver passes a predetermined indicating threshold, the indicating device configured such that when triggered, the indicating device emits an indicating signal selected from the group comprising an audible signal, a visual signal and a vibrational signal. Regarding the additional limitations in claim 16, Molyneux discloses that the electronics are worn as discussed above with regard to claim 14.
Krysiak teaches an indicating device (col. 16, ln. 6-68 – see the emitter 124) that triggers a light response when a positional location is achieved with respect to other objects (col. 16, ln. 6-68 – see lighting up when getting a down or goal). Examiner relies upon the definition of player to include an object as discussed above. Because the references are from a similar art and concerned with a similar problem, e.g. sports proximity detection and measurement, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Molyneux with Krysiak’s light up indicator that lights up when a positional determination has been made by the proximity detection system in Molyneux, because doing so allows for play of a game during low light conditions as taught by Krysiak, col. 1, ln. 28-50, thus allowing for greater player adoption and use of Molyneux’s system.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux and further in view of U.S. Publication 2011/0316529 by Stancil.
Regarding claim 18, Molyneux discloses the wearer being a natural person, see the kit worn by the players as discussed above with regard to claim 14.  Molyneux does not explicitly disclose a wearable electronic kit as defined in claim 14 further comprising at least one antenna that surrounds a body part of the wearer.  Stancil teaches the use of a loop around a football for use in detecting the position of such a device (abstract; para. 64; fig. 6 – see the loop antenna).  Examiner relies upon the definition of player to include an object as discussed above. Because the references are from a similar art and concerned with a similar problem, i.e. athletic device tracking, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Molyneux with Stancil’s loop antenna in order to allow for increased accuracy of measurement regardless of contact or interaction with the measuring device as taught by Stancil at para. 64.
Allowable Subject Matter
Claims 4, 11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
As a general matter with regard to anticipation and obviousness rejections, Examiner notes that Applicant’s arguments are not tied to specific claim language and as such the novelty or non-obviousness arguments provided by Applicant are only loosely tied to the rejection of those claims.
Applicant argues that proximity of the ball to the goal keeper does not “indicate (nor corroborate) detection of a goal” because detection of proximity to the keeper may determine if no goal was scored.  Examiner disagrees with Applicant and notes that claim 1 requires that the processor “use the recognition of the presence event in the application of the rules”. This limitation does not require that the presence event is at all times an always used to apply the rules of the game.  A single instance of a single presence event that is merely a part of applying the rules meets this limitation. For instance, Applicant’s own example of a goal saved by detecting proximity to the goal keeper meets the broadest reasonable interpretation of the claims.  Detecting a save that indicates that no goal is made is part of applying the rules of a game.  Accordingly, Molyneux’s disclosure of the proximity of the goal keeper to the ball meets this limitation. 
Applicant argues that a keeper distant to the goal with a ball proximate to the keeper can’t be used in application of the rules.  Examiner disagrees and notes this hypothetical does not have any bearing on the anticipation of the claims by Molyneux. As stated above by Applicant, a negative showing of a goal being scored is part of applying the rules.
Applicant argues that a keeper distant from the ball and goal provides data that can’t be used to apply the rules.  Examiner disagrees and notes this hypothetical does not have any bearing on the anticipation of the claims by Molyneux.  As stated above by Applicant, a negative showing of a goal being scored is part of applying the rules.
Applicant argues that proximity of the ball to the keeper bears no relation to if a goal is scored.  Examiner disagrees with this statement and notes that Applicant confounds the definition of a goal scored and relation to a goal scored.  The proximity of a goal keeper to a ball can bear a relation to if a goal was scored. As stated above by Applicant, a negative showing of a goal being scored is part of applying the rules.
Applicant characterizes the proximity of the ball and keeper as “extraneous, irrelevant, unusable, unintended, and unrelated to the application of the rules”. Examiner disagrees and notes this statement does not have any bearing on the anticipation of the claims by Molyneux.  As stated above by Applicant, a negative showing of a goal being scored is part of applying the rules.
Applicant argues that keeper and ball proximity is “extraneous, irrelevant, unusable, and unintended” as part of scoring computation.  Examiner disagrees and notes this statement does not have any bearing on the anticipation of the claims by Molyneux.  As stated above by Applicant, a negative showing of a goal being scored is part of applying the rules.
Regarding points 7-11, Applicant argues that the optional nature of the keeper and ball proximity renders such detection “extraneous, irrelevant, unusable, and unrelated to the application of the rules.”  Examiner disagrees and notes that Molyneux clearly discloses that such data can be used to apply the goal scoring rule to a soccer game.  All the other ways and times that Molyneux also determines if a goal was or was not scored are not relevant to if Molyneux anticipates that claims.  Molyneux clearly states that keeper/ball proximity can be used to determine if a goal is scored.  The claims do not require that the proximity detection provides for a definition of a game event or rule.  The claims do not exclude other eventualities that may use or not use the keeper/ball proximity data.  Applicant has drafted the claims broadly enough to capture Molyneux’s clear disclosure.  If the original disclosure has support for narrowing amendments, it is within Applicant’s power to draft clear narrow claims that align with Applicant’s arguments.  However, no such amendments have been made to the claims.
Applicant argues that Molyneux’s system is not enabled.  Examiner disagrees and notes that Applicant’s own argument admitting that a keeper near a ball indicates that a goal has not been scored proves that this is false. Molyneux’s invention is operable by Applicant’s own admission and as such this argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715